DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/20 and 9/14/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 respectively reciting “the inner wall surface” lacks antecedent basis, which should read --an inner wall surface-- for clarity. 

Claims 3-5 are rejected for depending on claim 2. 
Claims 9-12 are rejected for depending on claim 8.
There should be a clear recitation of interrelated structure in order to provide a complete and operable patch antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Kellerman” (US 6639558)
Claim 1: Kellerman discloses a multilayer patch antenna (Fig. 1), comprising: 
an upper patch antenna 103 having a first thru-hole 123 formed therein; 
a lower patch antenna having 107 a second thru-hole 127 and a third thru-hole 131 formed to be spaced apart from each other; 
a first upper power feeding pin 111a protruding under the lower patch antenna 107 by penetrating the first thru-hole 123 and the second thru-hole 127; 
a lower power feeding pin 113a protruding under the lower patch antenna 107 by penetrating the third thru-hole 131. 
Kellerman fails to expressly teach a metal layer formed inside the second thru-hole.

Kellerman teaches “The outer conductor 111c is coaxial with the inner conductor 111a and also passes through the vertical apertures 125 and 127 at the null points of the lower two patch antennas 107 and 109. Outer conductor 111c, however, electrically contacts one or both of the radiating patches 107a and 109a of antennas 107 and 109, thus referencing one or both of these antennas to the ground plane 101. Accordingly, any signals on the inner and outer conductors 111a and 111c will have no substantial effect on lower patch antennas 107 and 109 since they are inductively referenced to the ground plane 101 at their null points through the outer conductor 111c. Hence, the lower two antennas 107, 109 are well isolated from the two upper antennas.” (Para. bridging cols. 5 and 6)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kellerman’s outer conductor as a metal layer formed inside the second thru-hole, in order to facilitate antenna isolation. 

Claims 2-4: As best understood, Kellerman discloses the multilayer patch antenna of claim 1, wherein the metal layer comprises a first metal layer 111c (Fig. 1) formed on the inner wall surface of the second thru-hole 127; 
wherein the second thru-hole 127 penetrates an upper radiation patch 107a, a base substrate 107b, and a lower radiation patch 109a of the lower patch antenna 107, and wherein the first metal layer 111c is formed on the inner wall surface of the second thru-hole 127 formed in the base substrate 107; 
wherein the first metal layer 111c is connected to the upper radiation patch 107a and the lower radiation patch 109a (col. 5, last para.).


wherein the first metal layer 111c is disposed to be spaced apart from the outer circumference of the first upper power feeding pin 111a penetrating the second thru-hole 127 (see Fig. 1).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art shows, teaches or fairly suggests the feature of wherein the upper patch antenna is further formed with a fourth thru-hole spaced apart from the first thru-hole, wherein the lower patch antenna is further formed with a fifth thru-hole spaced apart from the second thru-hole and the third thru-hole, and further comprising a second upper power feeding pin penetrating the fourth thru-hole and the fifth thru-hole to be protruded downwards from the lower patch antenna. 
Claims 8-12 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 2016/0013558)
Toriyama (US 5121127)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/HASAN ISLAM/Primary Examiner, Art Unit 2845